Title: To Benjamin Franklin from Daniel Roberdeau, 28 September 1770
From: Roberdeau, Daniel
To: Franklin, Benjamin


Dear Sir
Philada. Septr. 28th. 1770
I am honoured with your favour of the 11th. June which lais me under great obligation; I should not have been so tardy in my reply but that I have for some considerable time past been greatly afflicted in my wife’s Illness the latter part of her pregnancy and since her delivery occasioned by repeated Accidents which very much endangered her life which blessed be God is spared and health within these few days restored, which cleared the way for my writing not only to you at greater length, but also to my worthy friends Dr. Fothergill and Mr. Pearce, but a meeting yesterday at the State House and in consiquence my being employed with others as a Committee to endeavour to counter act the detestible conduct of some of our Merchants the 20th Inst. in violating the non Importation agreement, but alas! I feer it is a forlorn Hope, I say these Circumstances have embarrassed me and must plead in excuse for me to Dr. F and Mr. P——that I cannot by this Opportunity write them as I intended and in Apology to you for my abruptness. I doubt not that each of you have zealously endeavoured for my Interest and that I shall very shortly be favourd with your answer, in the very important Affair committed to you. I am surprised that you write that Dr. F had no notice of the Affair from me, whereas at the same time that I wrote to you I also wrote to him.
I flatter myself Mr. Boyd has acceded to the terms of purchase proposed to him, if not, as I would provide against the possibility of its being otherwise, I beg you will be pleased to inform me per first Opportunity what Terms he will approve, for I am more and more determined on a Sale. I beg you will be pleased to be particular when you write that I may know how to make an effectual End of this Affair. I am with respectful Regard Dear Sir Your sincere friend and most obedient Servant
Benja. Franklin Esqr.
